Case 2:17-cv-01263-CCC-MF Document 54 Filed 06/03/19 Page 1 of 1 PageID: 935
Case 2:1 7-r,-fl1 2RtCCC-MF hoc’ nwnt 53-1 P1IQd 05/2Q!1Q Pngo 1 nf 9—PagelO 933



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 RONALD BIANCHI, et aL, on behalf of
 themselves and all others similarly situated,
                                                     Civil Action No. 17-cv-1263 (CCC) (MF)
                      Plaintiffs,
                                                     CONSENT ORDER GRANTING
               v.                                :   WITHDRAWAL OF PHILIP M. OLISS AS
                                                     COUI’4SEL OF RECORD FOR SAMSUNG
 SAMSUNG       ELECTRONICS          AMERICA,     :   ELECTRONICS AMERICA, INC.
 INC.,

                     Defendant.


       THIS MATTER having come before the Court upon the application of Philip M. Oliss to

withdraw as Counsel of Record for Defendant Samsung Electronics America, Inc. (“SEA”), and ii

appearing that SEA consents to the withdrawal, by and through the signatures of its remaining

counsel, Tompkins, McGuire, Wachenfeld & Barry LLP and Squire Patton Boggs (US) LLP, and

furthermore, that Plaintiffs’ counsel consents to the withdrawal, by and through the signature of

Mitchell M. Breit of Simmons Hanly Conroy LLC;

       IT IS on this 3(day of       /h1, 2019
       ORDERED that:

       I.     Philip M. Oliss is hereby granted his withdrawal as Counsel of Record for SEA;

       2.     Philip M. Oliss’s name and email address be removed from the case’s official docket.




                                                     LMAAS




                                                 I
